 


110 HRES 1180 EH: Resolution recognizing the efforts and contributions of outstanding women scientists, technologists, engineers, and mathematicians in the United States and around the world.
U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1180 
In the House of Representatives, U. S.,

June 4, 2008
 
RESOLUTION 
Resolution recognizing the efforts and contributions of outstanding women scientists, technologists, engineers, and mathematicians in the United States and around the world. 
 
 
Whereas women have been vitally important to the fields of science, technology, engineering, and mathematics and have transformed the world and enhanced and improved the quality of life around the globe; 
Whereas the contributions of women are central to progress and to the development of knowledge in many areas, including chemistry, physics, biology, geology, engineering, mathematics, and astronomy, and these contributions boost economic growth, create new jobs, and improve our knowledge and standard of living; 
Whereas there is a need to congratulate these women, educate the public about the important role of women in society, and recognize the contributions of women to the scientific, technological, engineering, and mathematical communities; 
Whereas it is important to emphasize the extensive variety of careers available in the world of science, technology, engineering, and mathematics and to honor the tremendous women that have contributed and will contribute to the advancement of knowledge in these disciplines; 
Whereas in order to ensure our Nation’s global competitiveness, our schools must continue to cultivate female scientists, technologists, engineers, and mathematicians from every background and neighborhood in our society to create the innovations of tomorrow that will keep our Nation strong; 
Whereas a disproportionately low number of female students are pursuing careers in science, technology, engineering, and mathematics, and it is crucial that we focus attention on increasing the participation of women; and 
Whereas there is a need to encourage industry, government, and academia to reach and educate millions of children on the important contributions women have made to science, technology, engineering, and mathematics: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the important contributions of women to science, technology, engineering, mathematics, and the health of many industries that have created new jobs, boosted economic growth, and improved the Nation’s competitiveness and standard of living; 
(2)recognizes the need to increase the number of women participating in science, technology, engineering, and mathematics; 
(3)supports the role of women in science, technology, engineering, and mathematics; and 
(4)encourages the people of the United States to give appropriate recognition to women scientists, technologists, engineers, and mathematicians who have made important contributions to our everyday lives. 
 
Lorraine C. Miller,Clerk.
